DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following is an analysis following the steps outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance:
Step 1: Statutory Category – Yes
The claim recites a method including at least one step. The claim falls within one of the four statutory categories. MPEP 2016.03.
Step 2 – Prong 1: Judicial Exception – Yes
The claim recites the limitation of obtaining sensing data related to objects in a certain space.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “performed by a robot device”.  That is, other than reciting “performed by a robot device” nothing in the claim elements precludes the step 
The claim recites the limitation of classifying the obtained sensing data into a plurality of pieces of object data based on properties of the objects, wherein the classifying of the sensing data into the plurality of pieces object data comprises generating a plurality of data layers including the classified plurality of pieces of object data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “performed by a robot device”.  That is, other than reciting “performed by a robot device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “performed by a robot device” language, the claim encompasses a person using the mental observation and performing an evaluation. 
The claim recites the limitation of selecting another robot device from among at least one other robot device.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “performed by a robot device”.  That is, other than reciting “performed by a robot device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “performed by a robot device” language, the claim encompasses a person performing a mental judgement of selecting a robot.
The claim recites the limitation of selecting object data to be provided to the selected robot device from among the classified plurality of pieces of object data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “performed by a robot device”.  That is, other than reciting “performed by a robot device” nothing in the claim elements precludes the step from practically being performed in the 
The mere nominal recitation of a computerized method does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.
Step 2A – Prong 2: Practical Application – No
Claim 1 is evaluated whether, as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Claim 1 recites the additional element of transmitting the selected object data to the selected robot device. The transmitting step is recited at a high level of generality (i.e. as a general means of transmitting data), and amounts to mere data reception and/or transmission, which is a form of insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea.   
Step 2B Evaluation: Inventive Concept – No

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the transmitting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the robot device is anything other than a conventional computing device within a robot. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere receiving or transmitting of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the transmitting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
Claim 2 is directed towards ineligible subject matter as it further defines the obtaining step as being performed by sensing the objects, which can be performed by mental observation using a person’s eyes.
Claim 3 is directed towards ineligible subject matter as it merely further defines the specifics of how the classifying step is performed, which can still be performed by mental evaluation.
Claim 4 is directed towards ineligible subject matter as it defines how the data layer is used to indicate positions of objects on a map, which can be performed by mental judgement.
Claim 7 is directed towards ineligible subject matter as it generates a data layer indicating a movable region of the robot device based on the sensing data, which can be performed by mental judgement.

Claims 12-14 are directed towards ineligible subject matter as they merely further define the criteria by which the object data is selected, which can be performed by mental evaluation.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following is an analysis following the steps outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance:
Step 1: Statutory Category – Yes
The claim recites a machine. The claim falls within one of the four statutory categories. MPEP 2016.03.
Step 2 – Prong 1: Judicial Exception – Yes
The claim recites the limitation of obtaining sensing data related to objects in a certain space.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a processor configured to”.  That is, other than reciting “a processor configured to” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a processor configured to” language, the claim encompasses a person performing a mental observation.
The claim recites the limitation of classifying the obtained sensing data into a plurality of pieces of object data based on properties of the objects, wherein the classifying of the sensing data into the plurality of pieces object data comprises generating a plurality of data layers including the classified plurality of pieces of object data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a processor configured to”.  That is, other than reciting “a processor configured to” nothing in the claim 
The claim recites the limitation of selecting another robot device from among at least one other robot device.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a processor configured to”.  That is, other than reciting “a processor configured to” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a processor configured to” language, the claim encompasses a person performing a mental judgement of selecting a robot.
The claim recites the limitation of selecting object data to be provided to the selected robot device from among the classified plurality of pieces of object data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a processor configured to”.  That is, other than reciting “a processor configured to” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a processor configured to” language, the claim encompasses a person performing a mental judgement of selecting object data.
The mere nominal recitation of a computerized method does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.
Step 2A – Prong 2: Practical Application – No
Claim 15 is evaluated whether, as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional 
Claim 15 recites the additional element of transmitting the selected object data to the selected robot device. The transmitting step is recited at a high level of generality (i.e. as a general means of transmitting data), and amounts to mere data reception and/or transmission, which is a form of insignificant extra-solution activity.
The memory and processor merely describes how to generally “apply” the otherwise mental processes in a generic robotic environment. The memory and processor are recited at a high level of generality and merely automates the obtaining, classifying, generating, and selecting steps.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea.   
Step 2B Evaluation: Inventive Concept – No
As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the transmitting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide 
Claim 16 is directed towards ineligible subject matter as it merely further defines the specifics of how the classifying step is performed, which can still be performed by mental evaluation.
Claim 17 is directed towards ineligible subject matter as it generates a data layer indicating a movable region of the robot device based on the sensing data, which can be performed by mental judgement.
Claims 18-19 are directed towards ineligible subject matter as they merely further define the criteria by which the object data is selected, which can be performed by mental evaluation.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following is an analysis following the steps outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance:
Step 1: Statutory Category – Yes
The claim recites an article of manufacture. The claim falls within one of the four statutory categories. MPEP 2016.03.
Step 2 – Prong 1: Judicial Exception – Yes

The claim recites the limitation of classifying the obtained sensing data into a plurality of pieces of object data based on properties of the objects, wherein the classifying of the sensing data into the plurality of pieces object data comprises generating a plurality of data layers including the classified plurality of pieces of object data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a processor configured to”.  That is, other than reciting “a processor configured to” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a processor configured to” language, the claim encompasses a person using the mental observation and performing an evaluation. 
The claim recites the limitation of selecting another robot device from among at least one other robot device.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a processor configured to”.  That is, other than reciting “a processor configured to” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “a processor configured to” language, the claim encompasses a person performing a mental judgement of selecting a robot.
The claim recites the limitation of selecting object data to be provided to the selected robot device from among the classified plurality of pieces of object data.  This limitation, as drafted, is a simple 
The mere nominal recitation of a computerized method does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.
Step 2A – Prong 2: Practical Application – No
Claim 20 is evaluated whether, as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Claim 20 recites the additional element of transmitting the selected object data to the selected robot device. The transmitting step is recited at a high level of generality (i.e. as a general means of transmitting data), and amounts to mere data reception and/or transmission, which is a form of insignificant extra-solution activity.
The memory and processor merely describes how to generally “apply” the otherwise mental processes in a generic robotic environment. The memory and processor are recited at a high level of generality and merely automates the obtaining, classifying, generating, and selecting steps.

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea.   
Step 2B Evaluation: Inventive Concept – No
As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the transmitting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the memory and processor are anything other than a conventional computing device within a robot.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere receiving or transmitting of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the transmitting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0334887 is also directed towards classifying objects and creating data layers but is silent regarding the specifics of the claimed combination of limitations.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the combination of elements of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664